Citation Nr: 0923514	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from April 1961 to 
September 1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal was before the Board in December 2007 and January 
2009, and was remanded for further development.  Of note, in 
the December 2007 decision, the Board denied service 
connection for posttraumatic stress disorder (PTSD); 
therefore, PTSD will not be considered in this appeal.


FINDINGS OF FACT

1.  Service connection is in effect for hypertensive heart 
disease, right hand weakness as a residual of a stroke 
associated with hypertensive heart disease, residuals of a 
fracture and dislocation of the cervical spine with muscle 
spasms, type 2 diabetes mellitus, tinnitus, headaches as a 
residual of head trauma, and allergic rhinitis. 

2.  An acquired psychiatric disorder, to include major 
depressive disorder, did not originate in service and it is 
not related to any incident of service.

3.  An acquired psychiatric disorder, to include major 
depressive disorder, is not directly related to any service-
connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive 
disorder, was not incurred in or aggravated by active service 
nor is it proximately due to, or the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim in 
the March 2003 rating decision, he was provided notice of the 
VCAA in December 2002.  The letter indicated the types of 
information and evidence necessary to substantiate a claim 
for service connection, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in January 2008, 
pertaining to the downstream disability rating and effective 
date elements of his claim, and in August 2008, pertaining to 
the types of information and evidence necessary to 
substantiate a claim based on secondary service connection, 
with subsequent re-adjudication in a September 2008 
Supplemental Statement of the Case (SSOC).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, a supplemental VA medical opinion, and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If a psychosis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
[Parenthetically, the Board notes that, effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on 
an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The Veteran was advised of the revised regulation in 
the April 2009 SSOC.]

Analysis

In a November 2003 statement, the Veteran asserted that his 
depression was caused by medications for his service-
connected disabilities.  

In an October 2008 statement, the Veteran's representative 
asserted that the Veteran's psychiatric disorder is secondary 
to the service-connected disability of headaches as a 
residual of head trauma.  

Service connection is in effect for hypertensive heart 
disease, right hand weakness as a residual of a stroke 
associated with hypertensive heart disease, residuals of a 
fracture and dislocation of the cervical spine with muscle 
spasms, type 2 diabetes mellitus, tinnitus, headaches as a 
residual of head trauma, and allergic rhinitis. 

The service treatment records reflect that the Veteran 
sustained a simple fracture of the pars interarticularis, C-
2, with anterior displacement of C-2 on C-3 without nerve or 
artery involvement on September 28, 1962 in an automobile 
accident.  He recovered completely with satisfactory x-ray 
union, full range of neck motion, and without neurological 
deficit.  He was returned to flying status.  There were no 
complaints, findings, or diagnoses of major depressive 
disorder or of depression.  The Veteran never indicated any 
depression or excessive worry on reports of medical history 
and all psychiatric evaluations have been normal.  

A July 1998 VA treatment note reflects that the dose of 
metoprolol (Lopressor) was increased to 25 mg bid (twice 
daily).  

A July 1999 VA treatment note reflects complaints of and an 
assessment of depression.  

A February 2000 VA mental health intake evaluation reflects 
complaints of depression, fatigue, sleep impairment, feelings 
of hopelessness and worthlessness, lack of concentration, 
passive suicidal ideation but no active plan or intent, loss 
of interest in all activities, not being able to keep up with 
work, and worrying more.  The Veteran reported experiencing 
all these symptoms for a couple of years and stated that they 
have steadily been getting worse.  The diagnosis was chronic 
major depression.

An April 2000 VA treatment note reflects the Veteran's 
concern that his medication may be contributing to his 
depression.  The impression was depression questionably 
secondary to medications versus chronic disease.  The plan 
was to change Lopressor to Atenolol which has less of a 
tendency to cause central nervous system side effects.

An August 2000 VA treatment note reflects that the depression 
improved with the change in medications.

A February 2003 VA psychiatric examination report notes that 
it was significant and noteworthy that the Veteran had had a 
serious automobile accident in service, which resulted in a 
brain injury.  On mental status examination, it was noted 
that there were signs that the Veteran's short-term memory 
and concentration had probably been affected by a combination 
of his mood disorder and brain injuries.  The examiner 
diagnosed the Veteran with depressive disorder, not otherwise 
specified, and obsessive-compulsive disorder.

A July 2008 VA examination report reflects that the Veteran 
denied ever having psychiatric problems prior to entering the 
Air Force and was first diagnosed as having significant 
psychiatric symptoms associated with a psychiatric diagnosis 
at the Philadelphia VAMC in February 2000, at which time he 
was diagnosed with major depressive disorder.  The examiner 
noted the previous diagnosis of obsessive-compulsive disorder 
but stated that, based on the Veteran's symptoms as well as 
historical information, the Veteran does not have sufficient 
individual symptoms to fulfill the diagnostic criteria for 
obsessive-compulsive disorder.  The examiner then noted the 
Veteran's service-connected disabilities and the Veteran's 
report of first having significant depressive symptoms from 
1999 to 2000 at which time he was being treated with the 
antihypertensive medication Lopressor.  The Veteran stated 
that he had been told by his treatment providers that the 
depression may in part be related to Lopressor.  He was taken 
off Lopressor and placed on Atenolol.  He added that, 
although he did not get completely well from the depression, 
the switch in medication helped a lot.  Since 2000, he has 
not noticed any association between prescribed diabetic, 
allergy, and heart medication with respect to the intensity 
and severity of his psychiatric symptoms of depression.

The examiner stated that the Veteran suffers from major 
depressive disorder and that the etiology of the disorder is 
unknown, noting that there is no historical information or 
preceding events that have been identified to cause the onset 
of depression that occurred in 1999.  The examiner noted that 
most cases of major depression have an unknown etiology so 
this is not an unusual situation.  The examiner then noted 
that the Veteran is prescribed a total of 13 medications and 
that most of them are for treatment of service-connected 
disorders.  The examiner observed that the Veteran has a 
history of being diagnosed in 2000 with depressive symptoms 
induced by Lopressor, an antihypertensive medication, that he 
experienced significant improvement when the medication was 
switched, and that he has not had any continued aggravation 
of his depressive symptoms by any of his prescribed 
medications.  The examiner commented that the Veteran had a 
diagnosed induction of depressive symptoms by the medication 
Lopressor, a known adverse effect, and that the Veteran had 
noted improvement upon removal of Lopressor.  The examiner 
stated that, upon removal of the Lopressor, the Veteran 
continued to have significant depression symptoms but of less 
intensity and it is impossible to determine whether the 
Lopressor was the major etiologic cause of the depression or 
whether it added to an already existing depressive disorder.  
The examiner opined that the Veteran has major depression, 
that it is of unknown etiology, and that this is the most 
common understanding of depression.  The examiner reiterated 
that Lopressor for treatment of a service-connected disorder 
did induce depressive symptoms, that the induced symptoms 
were short-lived once they had been diagnosed, and the 
symptoms were relieved once Lopressor was discontinued.  The 
examiner concluded that it is not as likely as not that the 
currently prescribed medications for service-connected 
disorders are aggravating the Veteran's depressive symptoms.

The report of a February 2009 supplemental VA medical 
opinion, completed by the examiner who conducted the July 
2008 examination, reflects that the examiner does not see a 
connection between the Veteran's in-service head trauma and 
diagnosis of major depressive disorder.  The examiner stated 
that there is no available information to indicate that the 
Veteran had been diagnosed as having major depressive 
disorder prior to 1999 and there is nothing that connects the 
Veteran's head trauma in service to any psychiatric symptom 
prior to his psychiatric symptoms of depression that were 
diagnosed in 2000.  The examiner noted that depression 
related to head injury usually occurs within weeks to months 
of the head injury and that traumatic depression, when 
present, is usually one of several consequences of the 
original injury.  The examiner observed that the Veteran 
first had depression diagnosed approximately 14 years after 
he was discharged from the Air Force and stated that there is 
nothing to indicate that the Veteran had the psychiatric 
symptoms that were of a significant nature any earlier than 
his diagnosis 14 years after the injury.  The examiner noted 
that it is this reason that he cannot make a connection 
between the Veteran's diagnosis of major depressive disorder 
and head injury.  The examiner added that the etiology of the 
Veteran's major depressive disorder is unknown.

Initially, the Board notes that the Veteran currently has 
major depressive disorder.  However, the Board finds that his 
major depressive disorder did not originate in service and it 
is not related to any incident of service.  The service 
treatment records do not contain any complaint, finding, or 
diagnosis of major depressive disorder or of depression.  In 
addition, a psychiatric disorder was not diagnosed until July 
1999, almost 14 years after discharge from service.  The 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the Veteran sustained a head 
injury in service in September 1962; however, the weight of 
the probative medical evidence shows that his current major 
depressive disorder is not related to that incident.  

On one hand, the February 2003 VA examiner suggested that the 
Veteran's psychiatric symptoms may be associated with the in-
service head trauma.

On the other hand, the July 2008 VA examiner, in a February 
2009 supplemental medical opinion, stated that he does not 
see a connection between the Veteran's in-service head trauma 
and diagnosis of major depressive disorder.  The examiner 
noted that depression related to head injury usually occurs 
within weeks to months of the head injury but observed that 
the Veteran first had depression diagnosed approximately 14 
years after discharge from the Air Force and there is nothing 
to indicate that the Veteran had the psychiatric symptoms 
that were of a significant nature any earlier than his 
diagnosis 14 years after the injury.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

The Board finds that the above-cited January 2009 VA medical 
opinion constitutes the most persuasive medical evidence on 
the question of whether the Veteran's major depressive 
disorder is related to the in-service head injury, based as 
it was on both examination of the Veteran in July 2008 and 
consideration of his documented medical history and 
assertions, which included the February 2003 VA examination 
report, and the examiner provided a basis for his opinion.  
See Hayes, 5 Vet. App. at 69-70 ; Guerrieri, 4 Vet. App. at 
470-71.  The Board notes that the examiner erroneously dated 
the Veteran's head injury to the time of his discharge rather 
than to September 1962; however, the Board observes that the 
examiner's error only strengthens his opinion in that the 
actual time between the head injury and onset of major 
depressive disorder is lengthened.  Thus, the examiner's 
error does not diminish the probative value of his opinion.  

The Board notes that the February 2003 VA examiner indicated 
that the Veteran's psychiatric symptoms may be associated 
with the in-service head injury; however, the Board observes 
that the examiner did not provide an opinion as to whether 
the Veteran's psychiatric disorder-then diagnosed as 
depressive disorder-was related to the in-service head 
injury.  Further, the examiner did not provide any basis for 
his opinion associating the impairment in short-term memory 
and concentration to the in-service head injury.  

Given the above, the Board finds that the competent, 
probative medical evidence weighs against the claim.  

The Board also finds that the Veteran's major depressive 
disorder is not directly related to any service-connected 
disability.  The July 2008 VA examiner observed that the 
Veteran has a history of being diagnosed in 2000 with 
depressive symptoms induced by Lopressor, an antihypertensive 
medication, that he experienced significant improvement when 
the medication was switched, and that he has not had any 
continued aggravation of his depressive symptoms by any of 
his prescribed medications.  The examiner commented that it 
is impossible to determine whether the Lopressor was the 
major etiologic cause of the depression or whether it added 
to an already existing depressive disorder; however, he 
opined that the Veteran has major depression, that it is of 
unknown etiology, and that this is the most common 
understanding of depression.  The examiner further opined 
that it is not as likely as not that the currently prescribed 
medications for service-connected disorders are aggravating 
the Veteran's depressive symptoms.  The Board finds that the 
above-cited July 2008 VA examiner's opinion constitutes the 
only persuasive medical evidence on the question of whether 
the Veteran's major depressive disorder was caused or 
aggravated by the medications for any service-connected 
disability, based as it was on both examination of the 
Veteran and consideration of his documented medical history 
and assertions, which included the February 2003 VA 
examination report.  See Hayes, 5 Vet. App. at 69-70 ; 
Guerrieri, 4 Vet. App. at 470-71.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of a medical nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to service-connected disability, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


